EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MaryAnne Armstrong (Reg # 40,069) on 2/17/21.
The application has been amended as follows: 
13. (Currently Amended) The process of claim 1, wherein a mobile phase buffer for the anionic exchange chromatography comprises alcohol.
19. (Currently Amended) The process of claim 16, wherein the gel filtration step(s) are performed using a mobile phase buffer, which is the same as a mobile phase buffer used in 
Claims 24-25 (Canceled)
Claims 27-28 (Canceled)	






REASONS FOR ALLOWANCE
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment and arguments have overcome the rejections of the office action mailed 08/21/20.  Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-3, 7, 9-11, 13-21, 23, 29, 31-33 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. 
In particular, the prior art does not teach or suggests a process for purifying group A streptococcus (GAS) carbohydrate, comprising: a first step of filtration or ultrafiltration of an aqueous suspension of GAS carbohydrate polyrhamnose, and hyaluronic acid, wherein said aqueous suspension was prepared by reductive acid treatment of GAS bacteria such that the GAS carbohydrate, polyrhamnose and the hyaluronic acid were released from the GAS bacteria; a second step of anionic exchange chromatography on a mixture comprising the GAS carbohydrate, polyrhamnose and the hyaluronic acid from the first step, wherein the anionic exchange chromatography is performed under conditions that allow flow through of the GAS carbohydrate and less than 1% by weight of the hyaluronic acid, and a third step, which comprises tangential flow filtration using a 5 or 10 kDa cut-off membrane of a mixture comprising the GAS carbohydrate from the second step, wherein the process yields a purified GAS carbohydrate comprising a level of hyaluronic acid contamination that is: a) less than 80 ng/ml; or b) less than 1% by weight of the hyaluronic acid relative to the weight of the GAS carbohydrate: and a polyrhamnose impurity of less than 
Furthermore, as described by Applicant, Examples 2 and 3 of the specification concern the additional step of tangential flow filtration step to reduce polyrhamnose contamination. Indeed, Table VII of Example 2 at page 26 shows significant reduction in polyrhamnose contamination with 10 kDa (18/16%) or 5kDa (4.5/4%) tangential flow filtration. Moreover, Example 3 discloses comparison between tangential flow filtration (5 kDa or 10 kDa) versus gel filtration to reduce polyrhamnose contamination. According to the results disclosed in the Examples, tangential flow filtration (as compared to e.g., gel filtration) surprisingly provides lower levels of polyrhamnose contamination in the product, which is unexpected.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. 
Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623